DETAILED ACTION
1.	This is a first action on the merits of CON application 17471700.
2.	Claims 1-10 are pending.
3.	Applicant did not provide an IDS.
Claim Objections
4.	Claim 1 is objected to because of the following informalities: It is not in single sentence format.
Appropriate correction is required
Specification
5.	The abstract of the disclosure is objected to because it exceeds the 150 word maximum.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	As per claim 1, It is unclear how a motor/generator that acts as a propeller to propel? it is also unclear how control system that monitors and controls energy production, storage and expenditure to maximize the vessel speed over the range?
8.	Claim 1 recites the limitation “said technologies". There is insufficient antecedent basis for this limitation in the claim. 6.1 Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations, “such as wind and solar” following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
9.	 The terms “long, low and high, maximum" in claim 1 and 5-6 is a relative term which renders the claim indefinite. The terms “long, low and high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant’s disclosure has not defined the terms above thus rendering the claim indefinite.
10.	 Regarding claim 5, the phrase " the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by " the like"), thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d). In this case the claim states “hull form like a fine single or multihull vessel”
11.	 Claim 8 recites the limitation “the flettner rotors". There is insufficient antecedent basis for this limitation in the claim.
12.	Claims 1-10 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claim(s) 1-2, 4-7 and 10 is/are rejected under 35 U.S.C. 102a as being anticipated by Dane US 7789723.
14.	As per claim 1, Dane discloses a process or method where an improved marine vessel is comprised of, a floating structure 500 which has at least one energy capturing device 504; a motor/generator 106 that acts as a propeller 107 to propel and as a regenerative device to harvest energy; an energy storage device 109/101/104 to serve as a storage bank that could be used when external energy sources such as wind 108 and solar 102 are not at peak; an energy management and control system 600 that monitors and controls energy production, storage and expenditure to maximize the vessel speed over the range; whereby said marine vessel uses said technologies and processes integrated to create a zero emission, zero fossil or chemical fueled (col. 7 II 31-43) marine vessel which has an improved speed, where the speed over a long course is significantly increased exploiting the cyclical availability of external wind and solar energy. During high wind and solar energy cycles, significant energy is harvested at a minor compromise to vessel speed and during low wind and solar energy cycles the system expends the harvested energy to significantly increase the average speed over the course. When this happens, relatively little energy is expended to gain a significant increase in speed and distance. This is possible by applying the speed/power characteristics of marine vessel by exploiting the marine engineering principles which allows the use of available energy harvested from external sources more effectively and thus increasing the speed of the vessel, (col. 2 II 1-4, col. 7 II 62-67).

15. 	   As per claim 2, Dane discloses that said marine vessel's propulsion system can harvest wind energy through the motor generator by forward motion of the vessel, store it and use it to increase average vessel speed when winds are not as favorable (col. 4 II 5-14)
16.   	 As per claim 4, Dane discloses that said system which uses Rim Driven Thrusters or propellers 307 to harvest energy from the water on which it moves as well as propel the marine vessel (figures 4, 6 and/or 9).
17.    As per claim 5, Dane discloses that said system which combines a low resistance hull form like a fine single fig. 4 or multihull vessel fig. 7, super slender, or planning hull form with a wind energy harvesting, storage and regenerative propulsion system to create a higher speed, long range marine vessel which can make faster speeds without the use of fossil or chemical fuels (as delineated in the art rejection of claim 1 above).
18.    As per claims 6-7, Dane discloses harvested wind and solar energy for storage on board a marine vessel for re-use when wind and sun cycles fig. 1 have low energy yield and wherein said vessel uses an energy management and control system fig. 13 which optimizes the energy harvesting process on a marine vessel.
19.    As per claim 10, Dane discloses that said vessel has a method of applying energy harvested by autonomous naval surface or underwater vehicles to extend its autonomy using the principles in this invention (col. 1, II 11-18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	 Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dane et al in view of Hudson US 20120289103.

21.  	 As per claim 3, Dane discloses the aforementioned limitations of claim 1, Dane does not disclose using six degrees of freedom to harvest energy. Hudson discloses utilizing a marine vessels six degrees of freedom of motion in the water to harvest energy (lf0172). At the time the invention was made it would have been within the skill of one having ordinary skill in this art to upgrade the device of Dane by taking advantage of the natural six degrees of freedom of motion of the marine vessel to harvest energy as taught by Hudson.
22.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dane et al in view of  Roe US 8174135.

23.  	 As per claims 8-9, Dane discloses a management and control system 600 but does not disclose the use of Flettner rotors (col. 13, II1-13) to utilize wind power for propulsion. Roe discloses (claim 12) a marine vessel (abstract 1st sentence) wherein said vessel has a management and control system which optimizes the Flettner rotor rotational speed to exploit maximum wind energy usage and to gain maximum vessel speed to maximize energy harvesting by changing the rotor speed automatically to optimize wind usage and, can use multiple Flettner rotors to change the direction of a marine vessel, by rotating different rotors at different rotational speeds and in different directions wherein said vessel has a system which uses magnetic levitation (col. 6 II 48- 55) of Flettner rotors in such a system to reduce friction and increase efficiency of the rotor systems fig. 19. At the time the invention was made it would have been within the skill of one having ordinary skill in this art to modify Dane with Flettner rotors including Flettner rotors utilizing maglev (magnetic levitation) as taught by Roe.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617